Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior objection to the title is withdrawn in view of the amendment.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination with all other limitations recited in independent claim 1: Step S5, forming and patterning a conductive material film on the gate insulating layer to form a first electrode spaced apart from the active pattern in a horizontal direction, wherein: in Step S5, the conductive material film…comprises an aluminum film sandwiched between two indium-tin oxide films or stacked structure comprising a single-layer indium-tin oxide film, a single-layer aluminum film and a single-layer indium-zinc oxide film; and
Claims 6-10 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination with all other limitations recited in independent claim 6: a first electrode disposed on the gate insulating layer and spaced apart from the active pattern in a horizontal direction, the first electrode comprises an aluminum film sandwiched between two indium-tin oxide films or stacked structure comprising a single-layer indium-tin oxide film, a single-layer aluminum film and a single-layer indium-zinc oxide film.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892